Citation Nr: 0721133	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for skin disorder to 
include a fungal infection with onychomycosis.

3.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The veteran withdrew a request for a personal hearing in 
November 2004.

The instant issues were remanded for additional development 
in August 2005.  

The issues of entitlement to service connection for a skin 
disorder and allergies are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disorder was noted at induction.

2.  The veteran's pre-existing left knee disorder underwent 
no increase in severity during service.


CONCLUSIONS OF LAW

1.  A left knee disorder clearly and unmistakably pre-existed 
active service.  38 U.S.C.A. § 1111 (West 2002).

2.  A left knee disorder, which pre-existed active service, 
was not aggravated therein.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2000, prior to the enactment of the VCAA.  A letter 
dated in March 2002, prior to the initial adjudication of the 
veteran's claim, discussed the evidence and information 
necessary to support the veteran's claim for service 
connection.  The veteran was asked to provide complete 
contact information for a private physician he had previously 
identified.  He was also advised to identify other treatment 
providers.

A September 2004 letter told the veteran that he should send 
any other evidence or information that he thought would 
support his claim.  The evidence of record was discussed.  
The veteran was told how VA would assist him in obtaining 
evidence supportive of his claim.  He was instructed on the 
evidence and information necessary to support his claim.  

A September 2005 letter discussed the status of the veteran's 
claim.  He was told that an examination had been scheduled.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Appropriate VA examinations 
have been conducted.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or were clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089, 1096-97 (Fed. Cir. 2004) (The burden falls on the 
government to rebut the presumption of soundness.)  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b).  However, congenital or developmental defects are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

A September 1967 letter from a private physician indicates 
that the veteran had suffered a left knee injury about one 
year previously.  The author noted that the veteran was seen 
twice with repeat injuries to the knee with possible 
ligamentous or cartilaginous injury.  He indicated that fluid 
was aspirated twice, and the veteran's knee was injected with 
hydrocortisone, and that the veteran continued to have 
trouble with the knee.  

On service induction examination in October 1967, the veteran 
reported trick or locked knee.  The examiner noted injury to 
the cartilage of the left knee.  The physical examination 
report indicates that a letter had been received pertaining 
to recurrent knee injuries.  The examiner noted that the 
veteran claimed water on the left knee.  The examiner marked 
both the normal and abnormal boxes in regard to the lower 
extremities.  The veteran was determined to be qualified for 
induction.

The veteran complained of left knee pain of two years' 
duration in April 1968.  He was given an Ace wrap and 
returned to duty.  

On discharge examination in March 1970 the veteran's lower 
extremities were noted to be normal.  He was determined to be 
qualified for release from active duty.

A February 1991 bone scan of the veteran's left knee was 
normal.  In April 1991 the veteran reported that he had left 
knee pain after his right knee gave way and he fell.  Serous 
sanguinous fluid was aspirated, suggesting a strain.  On 
physical examination the veteran's left knee had full motion, 
with no effusion or tenderness.  

A May 2002 VA treatment report notes the veteran's report of 
increasing pain in his left knee.  He denied a history of 
left knee problems.  He reported that both of his knees 
occasionally gave out.  Physical examination revealed 
tenderness from medial to lateral across the anterior knee.  
There was large joint effusion, and the joint was stable.  
The assessment was subacute left knee pain.  

On VA examination in September 2005, the veteran's history 
was reviewed.  The examiner noted that the veteran had 
problems with his left knee prior to entering service.  He 
indicated that the record did not reflect any new injuries to 
the left knee during service.  Physical examination of  the 
left knee revealed motion from zero to 130 degrees, with pain 
at the end of flexion.  The diagnosis was mild degenerative 
joint disease of the left knee.  The examiner noted that the 
veteran had a history of injuring his left knee a number of 
times prior to service, based on records in the claims 
folder.  He pointed out that there was no evidence in the 
file that would establish any aggravation of the left knee 
condition in service.  He noted that after service, the 
veteran's left knee had done quite well, and that the 
veteran's main problems were with his right knee.  He 
concluded that the left knee condition was not aggravated by 
service.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that the veteran's claimed left knee disorder 
clearly and unmistakably pre-existed service.  The September 
1967 letter from the veteran's physician states that the 
veteran had suffered injuries to the left knee and had been 
treated with aspiration and injections.  Moreover, the 
veteran reported problems with his left knee on induction 
examination in October 1967.  The Court has held that, as a 
matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a veteran's own 
admission of a pre-service history of medical problems during 
in-service clinical examinations.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  The Board finds that there is clear 
and unmistakable evidence that a left knee disorder 
preexisted service.  Here, at entrance there was a notation 
of normal and abnormal and a summary of recurrent knee 
injury.  Accordingly, the Board concludes that a knee injury 
was noted at induction.  Therefore, the presumption of 
soundness is rebutted.  

Even if it were determined that an abnormality was not 
"noted" at entrance, the two-part presumption of soundness 
would each be rebutted by clear and unmistakable evidence 
that the knee disability preexisted service and had not been 
aggravated therein. 

The Board has also concluded that there is clear and 
unmistakable evidence that there was no aggravation of the 
preexisting left knee disorder during service.  Although 
there is one instance of left knee pain during active 
service, he veteran was given an Ace bandage and returned to 
duty.  There is no indication of any further injury to the 
veteran's left knee and no evidence of continuing left knee 
problems during service.  The in-service complaint of left 
knee pain appears to represent a flare-up of the preexisting 
disorder rather than an increase in the underlying severity 
of the disorder.  Temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The September 2005 VA examiner concluded that the veteran's 
left knee condition pre-existed service and was not 
aggravated thereby.  The record supports such a finding.  The 
veteran's lower extremities were normal on discharge 
examination in 1970.  Moreover, there is no evidence of left 
knee complaints or symptoms until April 1991, after the 
veteran fell when his right knee gave out.  The evidence 
compels a finding that there was no aggravation of the 
preexisting left knee disorder during service.  Additionally, 
the preponderance of the evidence is against a finding that 
the veteran suffers from a left knee disability (separate 
from the preexisting left knee disability) which is causally 
related to his service.  Accordingly, service connection is 
not warranted on any basis for a left knee condition.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

REMAND

The veteran asserts that he developed a skin disorder and 
allergies during service, and that such problems have 
continued to manifest to the present day.  In March 1969, the 
veteran was treated for a sore throat and cough.  Such 
evidence is relevant to the veteran's claim of experiencing 
allergy type symptoms during service.  In light of the 
veteran's contentions, there is an indication that the 
veteran's current skin disorder and allergies may be 
associated with his service, as he is competent to report 
having experienced skin and allergy problems during and 
subsequent to service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Thus, the Board finds that VA examinations are 
necessary to determine the nature, extent and etiology of any 
currently manifested skin disorders and allergies in order to 
meet the requirements of 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims of entitlement to service connection for a 
skin disorder and allergies.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of any currently 
present skin disorder of the feet, hands, 
elbows, or knees.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present skin disorders of the feet, 
hands, elbows, or knees.  With respect to 
each currently present skin disorder, the 
examiner should  provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any such 
disorder is related to any injury or 
disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any currently present 
allergies.  Upon examination and review 
of the entire claims folder, the examiner 
should identify all currently present 
allergies.  With respect to each 
currently present allergy, the examiner 
should  provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such allergy is related to any 
injury or disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


